DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Tuts et al.  (US-20140262655).
Regarding claim 1, Tuts et al. discloses a cylinder (3) defining a chamber (42/46); a body (32)supported by the cylinder and having a first surface (32, top facing 42) and a second surface (32, bottom facing 46) opposite the first surface (fig 3), the body defining a passage (at least on of 70/72/74) in fluid communication with the chamber and extending from the first surface to the second surface (fig 3), one of the first surface or the second surface defining a slope at the passage (fig 3, at or near passage openings); and a check disc (at least 94 or 124) at the slope, the check disc selectively restricting fluid flow through the passage (paragraphs 33-37).
	Regarding claim 2, Tuts et al. discloses an orifice disc (96) between the check disc and the body (at least fig 5a). 
Regarding claim 3, Tuts et al. discloses wherein the orifice disc (96) abuts the body (32) and the check disc ( 94/124 at least through 100/98 fig 3-6).
Regarding claim 4, Tuts et al. discloses wherein the orifice disc (96) defines an orifice (106) between the check disc and the body (32 at 60), the orifice open in a radial direction (fig 6b).
Regarding claim 5, Tuts et al. discloses wherein the slope is convex (figs 3-6 at least at or near passage openings and wherein the slope can be interpreted as convex or concave depending on the perspective of the view or reference point with respect to the body).
Regarding claim 6, Tuts et al. discloses wherein the check disc (94/124) is movable between a first position (closed) toward an outer edge of the passage to a second position (when flexed open).
Regarding claim 7, Tuts et al. discloses wherein the slope is concave (figs 3-6 at least at or near passage openings and wherein the slope can be interpreted as convex or concave depending on the perspective of the view or reference point with respect to the body).
Regarding claim 8, Tuts et al. discloses wherein the check disc (94/124) is movable between a first position (closed) toward an inner edge of the passage to a second position (at least when 94 overcomes the biasing load of 88).
Regarding claim 9, Tuts et al. discloses wherein the check disc (94) selectively restricts fluid flow in a first direction (compression, at least paragraph 42), and further comprising a second check disc (124) selectively restricting fluid flow through the passage in a second direction opposite first direction (rebound, at least paragraph 46).
Regarding claim 10, Tuts et al. discloses wherein the body (32) defines a second passage (at least 72 or 74) extending from the first surface to the second surface, and further comprising a blow off disc (96) selectively permitting fluid flow out of the second passage (figs 5-6 and at least paragraphs 33-40).
Regarding claim 11, Tuts et al. discloses wherein the check disc (94) is between the body (32 including 92) and the blow off disc (96, fig 3).
Regarding claim 12, Tuts et al. discloses wherein the blow off disc defines an opening (at least 104 or 106) and a center opening (at least the opening for the piston rod or the other of 104/106).
Regarding claim 13, Tuts et al. discloses a spacer disc (102) covering the opening (104) of the blow off disc (fig 5).
Regarding claim 14, Tuts et al. discloses a restriction disc (100) covering a portion of the second passage (at least fig 5).
Regarding claim 15, Tuts et al. discloses a spring disc (102) urging the blow off disc toward the body (fig 5).
Regarding claim 16, Tuts et al. discloses a ring (at least wherein 100 has been interpreted as a ring) between the spring disc (102) and the blow off disc (96).
Regarding claim 17, Tuts et al. discloses a plurality of spring discs (at least 98/302 and 100 and wherein 98 , 100, and 302 are referred to as biasing members) urging the blow off disc toward the body (paragraph 58), the springs discs progressively decreasing in size (at least wherein 100 is radially larger than 302 and 98).
Regarding claim 18, Tuts et al. discloses a spring (at least 302, fig 9) urging the check disc toward the body (paragraph 57).
Regarding claim 20, Tuts et al. discloses wherein the body is a piston (fig 3).

Claim(s) 1-3, 5-9, and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Nomura et al.  (US-20160356335).
Regarding claim 1, Nomura et al. discloses a cylinder (11) defining a chamber (Y2/Y1); a body (100/30) supported by the cylinder and having a first surface (30, top facing Y2) and a second surface (30, bottom facing Y1) opposite the first surface (fig 2), the body defining a passage (at least on of 32 or 33) in fluid communication with the chamber and extending from the first surface to the second surface (fig 2), one of the first surface or the second surface defining a slope at the passage (fig 2, at or near passage openings); and a check disc (at least 51, 52, or 53) at the slope, the check disc selectively restricting fluid flow through the passage (figs 2 and 3, 521, 511, and 51-53).
Regarding claim 2, Nomura et al. discloses an orifice disc (51) between the check disc (52) and the body (at least fig 3). 
Regarding claim 3, Nomura et al. discloses wherein the orifice disc (51) abuts the body (30) and the check disc (52 at least figs 2-5).
Regarding claim 5, Nomura et al. discloses wherein the slope is convex (fig 2 at least at or near passage openings and wherein the slope can be interpreted as convex or concave depending on the perspective of the view or reference point with respect to the body).
Regarding claim 6, Nomura et al. discloses wherein the check disc (52) is movable between a first position (closed) toward an outer edge of the passage (fig 5) to a second position (when flexed open).
Regarding claim 7, Nomura et al. discloses wherein the slope is concave (fig 2 at least at or near passage openings and wherein the slope can be interpreted as convex or concave depending on the perspective of the view or reference point with respect to the body).
Regarding claim 8, Nomura et al. discloses wherein the check disc (52) is movable between a first position (closed) toward an inner edge of the passage (521) to a second position (fig 5).
Regarding claim 9, Nomura et al. discloses wherein the check disc (52) selectively restricts fluid flow in a first direction (compression), and further comprising a second check disc (at least one of 41/42) selectively restricting fluid flow through the passage in a second direction opposite first direction (extension, at least paragraph 43).
Regarding claim 18, Nomura et al. discloses a spring (54) urging the check disc toward the body (fig 2 and paragraphs 44 and 53).
Regarding claim 19, Nomura et al. discloses wherein the spring (54) includes a base (540) and a plurality of arms (541) extending circumferentially and axially from the base (paragraph 53 and figs 3 and 5a-b, wherein 541 has been interpreted to extend circumferentially, radially, and axially as they are curved upward).
Regarding claim 20, Nomura et al. discloses a piston (30).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/               Examiner, Art Unit 3657            

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657